UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                        X       NOT FOR PUBLICATION
ODED MAOZ,

                        Plaintiff,                              MEMOIDlNDUM AND ORDER
        -against-                                               19-CV-7248(AMD)
                                                                                  FILED
     St. BUILDING and AVENUE B BUILDING,                                    ^ INCl£RKS office
                                                                           U8 DISTRICT COURT E.D.N.Y.

                        Defendants.                                        ^ MAS ^ 2020 A
                                                        X
ANN M.DONNELLY,United States District Judge:
                                                                           BROOKLYN OFFICE
        The pro se plaintiff filed his first complaint on December 20, 2019. (ECF No 1.) I

dismissed the complaint on January 14, 2020 because it did not comply with Rule 8 of the

Federal Rules of Civil Procedure, but granted the plaintiff leave to file an amended complaint.'

(ECF No. 5.) The plaintiff filed an amended complaint a month later(ECF No. 9), but did not

address any of the issues that I identified in my January 14 order. Accordingly, on February 20,

2020,1 dismissed the amended complaint, but granted the plaintiff a final chance to amend the

complaint to comply with Rule 8. The plaintiff filed his second amended complaint on February

27,2020. (ECF No. 10.)

        The second amended complaint is nearly identical to its two predecessors and still does

not comply with Rule 8. In this version, the plaintiff includes a deed registration and a property

transfer report for 251-257 West 75^^^ Street, but does not explain what these documents have to

do with his complaint. The latest complaint also includes references to his "medical status," and

alleges that various buildings are being listed in his name. The plaintiff has had three

opportunities to describe what happened to him, and the relief he seeks, but the basic facts of his

claims remain unclear. Because the second amended complaint does not cure the deficiencies



  False granted the plaintiffs appiication to proceed informa pauperis.
identified with his prior submissions, this action is dismissed, and the Clerk of Court is instructed

to close this case. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would

not be taken in good faith and therefore informa pauperis status is denied for the purpose of an

appeal.


SO ORDERED.




                                                               s/Ann M. Donnelly
                                                              ANN M.DONNELLY
                                                              United States District Judge

Dated: Brooklyn, New York
          March 4, 2020
